212 F.2d 206
Florence G. HOLLIDAY, As Administratrix of The Estate of Clinton Holliday, also Known as Clinton Halliday, Deceased, Appellant,v.PACIFIC ATLANTIC S. S. CO.
No. 11267.
United States Court of Appeals Third Circuit.
Argued April 8, 1954.
Decided April 20, 1954.

Appeal from the United States District Court for the District of Delaware; Richard S. Rodney, District Judge.
Abraham E. Freedman, Philadelphia, Pa. (Henry A. Wise, Jr., Wilmington, Del., on the brief), for appellant.
Thomas E. Byrne, Jr., Philadelphia, Pa. (William Prickett, Wilmington, Del., on the brief), for appellee.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
When this case was first heard in this Court there was a reversal of a judgment for the defendant. Holliday v. Pacific Atlantic S. S. Co., 3 Cir., 1952, 197 F.2d 610. The case was sent back to the district court for the purpose of making an award of damages. After a very full hearing the court made such an award, separating the various items of recovery. D.C., 117 F.Supp. 729. The appellant complains that all of these items are, and hence the total is, too low in amount. We disagree and believe the trial judge reached a rational conclusion, which we are not disposed to disturb.


2
The one law point in the case involves the measure of damages for a death by wrongful act in an admiralty case. Appellant agrees that our decision in Hickman v. Taylor, 3 Cir., 1948, 170 F.2d 327 is directly against him but urges us to overrule that decision. We are content to abide by the result reached by the Court in that case.


3
The judgment of the district court will be affirmed.